Citation Nr: 1615619	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  02-05 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an October 11, 2000 rating decision, as revised in October 2015, that assigned a 40 percent evaluation for degenerative arthritis and strain of the lumbar spine, effective June 15, 1998.  

2.  Entitlement to an effective date earlier than June 15, 1998 for the award of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to special monthly compensation (SMC) based on a need for aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1973, and from May 1975 to April 1977.

This case initially came before the Board of Veterans' Appeals  (Board) from an October 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO granted entitlement to a TDIU, effective April 13, 2000.  The Veteran timely appealed the assigned effective date.  During the appeal period, the RO changed the effective date for the Veteran's TDIU award to June 15, 1998.

Also in its October 2000 rating decision, the RO increased the Veteran's disability rating for lumbar tenderness from 10 to 40 percent, effective April 13, 2000.  In August 2014, the Veteran filed a motion to revise the RO's October 2000 decision to assign an April 13, 2000 effective date for the increased rating to 40 percent, based on CUE.  The RO denied the Veteran's motion in an April 2015 rating decision, and the Veteran perfected an appeal as to this issue.  During the appeal period, the RO amended its October 2000 rating decision (finding CUE), and assigned an effective date of July 15, 1998 for the increased rating to 40 percent.  See the RO's October 2015 rating decision.  As the Veteran asserts this effective date should have been reassigned as far back as 1982, the appeal remains at issue.

In June 2012, the RO denied the Veteran's service-connection claim for sleep apnea, and his SMC claim based on a need for aid and attendance.  The Veteran perfected appeals as to these two issues as well.

Concerning the Veteran's claim for an earlier effective date for the award of TDIU in particular, the Veteran provided testimony regarding this issue before the undersigned at a personal hearing in August 2006.  A transcript of that hearing has been associated with the record.  Subsequently, in April 2010, the Board denied the Veteran's effective date claim.  In October 2011, counsel for the Veteran and VA filed a Joint Motion with the Court of Appeals for Veterans Claims (the Court) to vacate and remand the April 2010 Board decision.  In an October 2011 Order, the Court granted the Joint Motion.  

In June 2012, the Board denied the Veteran's TDIU effective date appeal again.  The Veteran appealed, and the Court issued a Memorandum Decision in August 2013 vacating the June 2012 Board decision, and remanding it for readjudication.  The Board subsequently remanded the Veteran's appeal in November 2014.  The appeal has been returned to the Board for further appellate review.  

Additional evidence has been received from the Veteran and his attorney.  The Veteran's attorney waived initial RO review of the evidence he submitted.  Consequently, remand for consideration of this additional evidence is not required. 38 C.F.R. § 20.1304(c) (2015).

The Veteran's claim for SMC based on a need for aid and attendance of another person is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 11, 2000, the RO issued a rating decision, as revised in October 2015, which assigned a 40 percent evaluation for degenerative arthritis and strain of the lumbar spine effective June 15, 1998.  The Veteran did not appeal this decision.
2.  The October 11, 2000 rating decision, as revised in October 2015, which assigned a 40 percent evaluation for degenerative arthritis and strain of the lumbar spine effective June 15, 1998, did not contain an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.

3.  Prior to June 15, 1998, there was no pending appeal or informal claim for a
TDIU, and none can be inferred.

4.  Sleep apnea is not the result of in-service injury or disease, and is neither caused nor aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  There was no CUE in the October 11, 2000 rating decision, as revised in October 2015, which assigned a 40 percent evaluation for degenerative arthritis and strain of the lumbar spine effective June 15, 1998.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

2.  The criteria for an effective date prior to June 15, 1998 for the award of TDIU, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 CFR § 3.400 (2015).  

3.  Sleep apnea was not incurred in active service, and is not proximately due to, the result of, or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  
Given the parameters of the law surrounding CUE issues, the duties to notify and assist imposed by the VCAA are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

The claim for an earlier effective date for TDIU arises from the Veteran's disagreement with effective date assigned in connection with the grant of TDIU. The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There is no evidence or argument that there was any defect in notification pursuant to 38 U.S.C.A. §§ 5104  and 7105 and further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

The Board notes, however, that in its August 2007 remand, the Board instructed the Agency of Original Jurisdiction to ensure that all VCAA notice obligations were satisfied with regard to the claim for an earlier effective date for the grant of TDIU. The Appeals Management Center complied with this remand instruction in a May 2008 letter.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the Veteran's sleep apnea claim, VA provided VCAA-compliant notice to the Veteran in November 2008 letter.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records, and his own lay statements.  The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence. 

The Veteran was afforded a VA examination assessing the nature and etiology of his sleep apnea disability in December 2008.  VA obtained an Addendum opinion from the December 2008 examiner in February 2010.  The Board observes that the findings contained within the examination report and Addendum are adequate for adjudicatory purposes.  It is clear that the examiner was aware of the Veteran's pertinent medical history, and rendered appropriate, relevant findings sufficient for adjudication of the Veteran's service-connection claim, which were consistent with the other probative evidence of record.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

During the August 2006 Board hearing, the undersigned VLJ clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues below.

Analysis

A. Clear and Unmistakable Error (CUE)

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

In this case, VA awarded the Veteran service connection for lumbar tenderness in a July 1978 rating decision.  This award was based on evidence demonstrating that the Veteran injured his back during service in a March 1977 automobile accident.  A 10 percent rating was assigned, effective April 19, 1977.  The Veteran disagreed with this rating and perfected an appeal.  

In a report received by VA on September 5, 1978, Dr. J.S.P. indicated that while under his orthopedic care, the Veteran sustained an injury to his back at work, and was seen on May 23, 1978.  At the time, it appeared the Veteran's back condition most probably would improve with time without the need for surgery.  See an August 25, 1978 report from Dr. J.S.P.  A September 1978 VA examiner's report included radiological findings noting that the alignment and curvature of the Veteran's back was normal, the bodies and interspaces were normal, and posterior elements were intact, and the sacroiliac joints were unremarkable.  

In July 1979, the Board denied entitlement to a rating greater than 10 percent for lumbar tenderness.  The Board's July 1979 decision is final.  38 C.F.R. § 20.1104.

The Veteran did not file another claim for an increased rating until June 15, 1998.  Based on medical evidence obtained after that date-namely, the August 2000 opinion of a VA examiner-the RO recharacterized the Veteran's service-connected disability as degenerative arthritis and strain involving the lumbar spine, and awarded an increased rating to 40 percent, effective April 13, 2000.  The Veteran did not appeal the RO's determination, and it too became final.  38 C.F.R. § 20.1103.

In August 2014, the Veteran asserted that the RO made a clear and unmistakable error in its October 2000 decision in assigning an effective date of April 13, 2000 for the increased rating to 40 percent.  The RO denied the Veteran's CUE motion in an April 2015 rating decision, and the Veteran perfected an appeal as to this issue.  During the appeal period, the RO amended its October 2000 rating decision (indeed finding CUE) and assigned an effective date of June 15, 1998 for the increased rating to 40 percent, based on a finding that the Veteran filed his claim for increase on that date.  See the RO's October 2015 rating decision.  The Veteran has continued his appeal in pursuit of an assignment of an earlier effective date for the increase.  

In essence, the Veteran asserts that the RO in October 2000 should have identified and accepted private medical records submitted as early as 1982 as informal claims for an increased rating for his service-connected spine disability, and that his increased rating to 40 percent should have been made effective the date of his earliest informal claim for increase.

Thus, the key question at issue is whether the October 2000 rating decision, as amended by the RO's October 2015 decision, contained CUE in the assignment of a June 15, 1998 effective date based on alleged failure to recognize an informal claim for increase dated prior to June 15, 1998.  

Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term "claim" means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  Id. at 57,686.

Under the former regulations governing informal claims, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2014).

Reports of examination or hospitalization from VA, private physicians, or state or other institutions, may be accepted in certain circumstances as claims for increase or claims to reopen.  38 C.F.R. § 3.157(a) (2014).  Significantly, receipt of such reports of examination or hospitalization may only be accepted as an informal claim for increased benefits if a formal claim for compensation has been previously allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157(b) (2014). With respect to evidence from a private physician or layman in particular, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2014).  

Notably, 38 C.F.R. § 3.157(b), as it would apply to the Veteran's CUE allegation, has not changed substantively since 1982, which is the year the Veteran claims he initially filed an informal claim for increase for his lumbar spine disability.  The regulation at the time did direct that evidence from a private physician or layman accepted as an informal claim for increase must be verified by official examination prior to granting benefits.  This requirement was not removed until May 1995, effective retroactively to November 2, 1994.  

The RO's failure to address an implied claim is an action that can be challenged through a motion of CUE.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Richardson v. Nicholson, 20 Vet. App. 64 (2006).  When presented with such a request, VA must first give a full and sympathetic reading to the claimant's prior submissions to determine whether such a claim was reasonably raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  If it is determined that a claim was reasonably raised, VA must then determine whether such a claim is pending or whether it was adjudicated as part of a final decision.  If such a claim remains pending, then there is no decision on that claim to revise on the basis of CUE; however that claim must still be adjudicated.  If VA determines that the claim was adjudicated, then the claimant may collaterally attack the resulting decision on the basis of CUE.  Richardson v. Nicholson, 20 Vet. App. 64 (2006).

In a February 2016 brief, the Veteran's attorney identified three letters he argues the RO should have considered to be informal claims for an increased rating for the Veteran's service-connected spine disability in assigning an effective date for an increased rating to 40 percent.  As discussed in more detail below, the Board finds that there was no CUE in failing to recognize these submissions as informal claims for increase for his service-connected lumbar spine disability (lumbar tenderness) because the evidence of record at the time clearly identified that the Veteran sustained a post-service work-related injury to his back causing additional back disability that had not been service-connected at the time, and that these submissions, to the extent they identified additional impairment to the back, relate to impairment from the Veteran's post-service work-related back injury.

First, the Veteran's attorney has identified a letter from Dr. E.R. submitted to VA on June 14, 1982, indicating that the Veteran has been "totally disabled since January 8, 1982 until February 22, 1982 when he worked for only 4 1/2 hours and had to stop working, due to his back pain."  Dr. E.R. indicated that the Veteran had not returned to work, and had been totally disabled since February 22, 1982 until the present.  See a June 9, 1982 letter from Dr. E.R.  

Second, the Veteran's attorney highlights treatment reports received by VA on July 20, 1983 relating to hospitalization for his back from May to July 1983.

Third, the Veteran's attorney references a letter from Dr. M.F. received by VA on January 9, 1984 stating that the Veteran had been under his care since December 1982, and that since March 10, 1983 he had been totally disabled because of severe and increasing low back pain caused by his lumbar herniated nucleus pulposus.  See a September 16, 1983 letter from Dr. M.F. 

The Board recognizes that if these three letters were observed in a vacuum, a liberal interpretation and highly sympathetic reading of each might warrant recognition of their respective contents as constituting an informal increased rating claim for the Veteran's service-connected spine disability.  However, the Board may not review such evidence in a vacuum.  Indeed, on the same day the Veteran submitted Dr. E.R.'s letter to VA, he also submitted with it, a June 7, 1982 memorandum from the United States Postal Service regarding verification of the Veteran's employment.  Crucially, the letter states that the Veteran was employed by the U.S. Postal service since November 12, 1977, but that he had been out of work from February 22, 1982 to the present, "due to an on the job back injury."  See a June 7, 1982 letter from H.A., date-stamped as received at VA on June 14, 1982.  Taken together, both Dr. E.R's statement and the letter from the Veteran's employer in no way suggest worsening of the Veteran's service-connected back disability; rather they suggest that the Veteran sustained additional disability to his back following a post-service work-related accident that is interfering with the Veteran's ability to work.

With respect to the Veteran's 1983 private hospitalization reports, page one of the July 2, 1983 discharge summary specifies that the Veteran was admitted on May 26, 1983, after sustaining an injury at work on May 20, 1978 resulting in a herniated lumbar disc on CT scan.  The treating physician observed recurrent and persistent back pains, and noted that the Veteran was admitted for pelvic traction.  His discharge diagnosis was lumbar herniated disc.  Similarly, a May 26, 1983 treatment report submitted with this packet indicated that he Veteran had back pain since 1978 when he hurt his spine while lifting a heavy weight, and was treated for a herniated disc.  As above, these reports do not suggest that the Veteran suffered worsening of his service-connected back disability.  Indeed, service-connection for a herniated disc was not in effect.

Finally, Dr. M.F. made clear in his March 1983 letter that although the Veteran was observed to be totally disabled because of severe and increasing low back pain, such pain was caused by his lumbar herniated nucleus pulposus, which as discussed above, was shown by the evidence already of record at the time to have emerged after the Veteran had his post-service work-related back injury.  That the Veteran may have repeated Dr. M.F.'s findings in his own statements to VA at the time does not change the fact that Dr. M.F. linked the Veteran's disability to his post-service, and nonservice-connected herniated disc.

Upon review of each of these private medical treatment reports submitted by the Veteran in 1982 - 1984, it is clear that they pertain to treatment for post-service residuals of a 1978 back injury that at the time were not service-connected.  An increased rating claim for his service-connected lumbar spine disability (which did not include a herniated disc) was not reasonably raised by these submissions.  

The Board notes that the evidence of record includes similar reports received prior to June 15, 1998, to include an additional letter from Dr. M.F. received by VA in April 1996  indicating the following:

[The Veteran] was injured on May 20, 1978 while working as a mail handler.  He was pushing a mail cage at work and slipped and hurt his back.  Since then he had persisting pain which radiates down the left leg as far as the heel.  He was hospitalized twice for lumbar traction with no improvement. . . .  Diagnosis:  Still lumbar radiculopathy caused by the accident of 1978. . . .  He is totally disabled for any occupation because of this continuing severe pain.

See Dr. M.F.'s November 15, 1995 letter.  

The Veteran's attorney has not asserted that this April 1996 submission also constitutes an informal claim for an increased rating for the Veteran's service-connected back disability, as he did with similar submissions discussed above.  Nevertheless, even when considered, the letter clearly pertains to back disability attributable to post-service back injury that was not service-connected at the time.  The Board recognizes that in its October 2000 rating decision, the RO expanded the Veteran's service-connected spine disability to include disabilities subsequent to his post-service injuries, and included all symptoms in his current evaluation.  See the RO's October 2000 rating decision, at 2-3.  This determination however, was made based largely on the findings of a June 2000 VA examiner, who noted in August 2000 that the Veteran's musculoskeletal strain of the mid and low back and degenerative arthritis of the lumbar spine were "most likely due to the [V]eteran[']s service connected back condition, which may have been exacerbated by the injuries sustained in 1977 [in-service] and 1978 [post-service]."  Although supportive of an increased rating from 10 to 40 percent effective the date he filed an increased rating claim for his service-connected back disability, this August 2000 medical finding does not retroactively transform private treatment records submitted to VA 18 years prior-which at the time pertained to the nonservice-connected disabling effects of a post-service back injury-into informal increased rating claims for his service-connected disability under 38 C.F.R. § 3.157(b)(2).

Thus, even in provided a full and sympathetic reading to the Veteran's submissions prior to June 15, 1998, the Board finds that VA received no increased rating claim, either formal or informal, for his service-connected lumbar spine disability until June 15, 1998.  See the Veteran's June 25, 1998 Statement in Support of Claim, received by VA on June 15, 1998.  

As such, the Board finds no CUE in the RO's October 2000 rating decision, as amended by the RO's October 2015 decision, in deciding that the effective date for an increased rating from 10 to 40 percent should be the date of his June 15, 1998 claim for increase.  Indeed, there is no indication that the statutory and regulatory provisions extant at the time were incorrectly applied, to include any failure to recognize the above-referenced private treatment record submissions as informal claims for increase for his service-connected lumbar spine disability under 38 C.F.R. § 3.157(b)(2).  

The Board adds that there is no indication, and the Veteran does not assert, that his spine disability worsened in severity during the year prior to his June 15, 1998 claim for increase, warranting assignment of an effective date within that year. 
The benefit sought on appeal is denied.  

B. Earlier Effective Date for the Award of TDIU

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

As noted above, under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  However, even where the Veteran does not meet these schedular requirements, 38 C.F.R. § 4.16(b) codifies VA's policy under which all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  Significantly, however, the Board has no power to award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation for such consideration. 

In this case, the Veteran first became eligible for a TDIU on a schedular basis on June 15, 1998, which is the effective date of the grant of entitlement to a TDIU.  The RO inferred a claim for TDIU as part and parcel of his claims for increased ratings filed on that date under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran argues, however, that he was unemployable prior to that date and that VA should have inferred an informal claim for a TDIU prior to that date.  

The law and regulations pertaining to informal claims have been identified above, and will not be repeated.

The Board finds that the Veteran is not entitled to an effective date prior to June 15, 1998 for TDIU because there was no informal claim for a TDIU filed prior to that date and it was not factually ascertainable that the Veteran was disabled due to service-connected disabilities prior to that date.

There are many documents that are claimed to have been informal claims for TDIU dated and received prior to June 15, 1998.  The parties to an October 2011 Joint Motion found that the Board did not adequately discuss the August 1998 VA examination on which it was indicated that the Veteran stopped working in 1982 because of back pain, the June 9, 1982 letter from Dr. E. R. (referenced above) in which he stated that the Veteran was disabled due to back pain, or a September 1983 letter from Dr. M.F. (also referenced above) indicating that the Veteran was disabled due to low back pain.  The Board has reviewed these documents, as well as those discussed below.  However, even assuming that this evidence indicated that the Veteran was unemployable, they simply do not show a "reasonable probability of entitlement to benefits" as required to be construed as informal claims under 38 C.F.R. § 3.157(b)(2).  

As discussed in detail in the CUE analysis above, the private treatment records dated form 1982 to 1984 referenced by the Veteran's attorney in his February 2016 brief, and by the parties in the October 2011 Joint Motion, pertain to back disability attributable to a post-service back injury that was not service-connected at the time.  Just as the above-referenced treatment reports do not constitute informal claims for increase for the Veteran's service-connected lumbar spine disability, so too do they fail to constitute informal claims for a TDIU based on a service-connected back disability.  Indeed, these reports when viewed in correlation with the other evidence of record at the time demonstrate that it was the Veteran's post-service back injury in 1978, resulting in a nonservice-connected herniated disc, that rendered the Veteran unemployable.  There is no reasonable probability of entitlement to TDIU if the evidence in question clearly identifies that the cause of unemployability was due to nonservice-connected post-service back injury.  The Board notes that the August 1998 VA examination indicating that the Veteran stopped working in 1982 because of back pain is dated after the June 15, 1998 effective date for the award of TDIU, and therefore cannot serve as an informal claim for benefits already awarded.

The first evidence suggesting that all of the Veteran's back disabilities and symptoms were due to service was the August 3, 2000 VA physician's addendum referenced above, in which the examiner indicated that the Veteran's chronic lumbar strain and arthritis were likely due to service and may have been exacerbated by his post service back injury.  As the documents referenced by the Veteran's attorney in February 2016, and in the Joint Motion did not indicate that the Veteran's back disability was due to service as opposed to his post service back injury, it cannot be said that a claim purporting that the Veteran was unemployable due to his service-connected (as opposed to nonservice-connected) back disability, by itself or in conjunction with his other service connected disabilities, could be inferred from the evidence, or that such evidence that would show a reasonable probability of entitlement of benefits.  

The Board finds similarly with regard to the documents not specifically addressed in the Joint Motion.  The Veteran submitted numerous claims and other correspondence over the years prior to June 15, 1998.  However, in none of that correspondence did he suggest that he was unemployable due to service-connected disabilities.

It is contended by the Veteran's representative in an October 2009 written argument that the RO should have taken the Veteran's application for a temporary 100 percent rating, due to his surgery, in accordance with 38 C.F.R. § 4.29, 4.30, as an informal claim for TDIU.  However, this simply does not meet the requirements of claim for TDIU.  In fact, it is inconsistent with a claim for TDIU. A request for a temporary total disability due to convalescence after surgery does not imply or suggest that the Veteran is unemployable.  Rather, it implies that he believes the total disability is temporary.

The Veteran asserts that an October 19, 1978 VA request for records sent to the Hospital for Joint Disease & Medical Center is evidence that demonstrates a pending claim for TDIU.  However, that request was sent in response to a letter from the Veteran's private physician, Dr. J.S.P., dated August 25, 1978, which provided dates of hospitalization.  The only claims pending at that time were a claim for an increased rating for a right ankle disability, and a claim for service connection for a skin rash and a back disability.  The Veteran's August 1977 claim does not mention or allude to unemployability, nor does other correspondence from the Veteran regarding the claim.  Moreover, the August 1978 letter from Dr. J.S.P. does not suggest unemployability.  Rather, he stated that the Veteran's back condition will probably improve with time, and no surgery is indicated.

The Veteran also submitted a copy of the front page of a VA examination dated April 1983 as evidence that he was seeking a TDIU at that time.  However, the VA examination was conducted in response to a claim for increased ratings for herpes simplex and for a dermatophytosis of the feet, each of which was rated noncompensable.  This evidence does not demonstrate that the Veteran was unemployable as a result of service-connected disability, or that he was seeking a TDIU.
The Veteran submitted a photocopy of a form letter addressed to the RO and insurance center in Philadelphia, dated September 13, 1983, with an X marked next to the statement: since March 10, 1983, I have been totally disabled.  All benefits, and waivers are expected to begin as stated in the above policy.  The document was in conjunction with insurance rather than compensation, and does not specify what disabilities render him totally disabled.  Here, a claim for compensation was not identified as the benefit sought.  38 C.F.R. § 3.155.  See Brannon v. West, 12 Vet. App. 32 (1998).  The document does not provide a basis for an earlier effective date.

In an August 30, 2013 Memorandum Decision, the Court characterized the Board's now-vacated June 2012 decision, as having denying the claim because it was "unclear" prior to August 2000 whether the appellant was unemployable as a result of his service-connected disability.  The Court in turn vacated the June 2012 decision because the Board failed to address whether the evidence was so balanced that the benefit of the doubt doctrine should apply.  

For the sake of clarity, the Board finds that the evidence is not evenly balanced in this case, and that the benefit of the doubt rule is not applicable.  Indeed, the preponderance of the evidence demonstrates that the evidence of record alleged by the Veteran and his attorney to have constituted informal claims for TDIU in actuality demonstrate unemployability due to impairment from a post-service back injury that was not service-connected at the time.  No other submissions dated prior to June 15, 1998 can be found to be informal claims for TDIU, and it is not factually ascertainable based on evidence submitted at the time that unemployability was due to service-connected disability prior to June 15, 1998.

The Board recognizes that it remanded the Veteran's effective date claim in November 2014 so that the AOJ could consider entitlement to an TDIU for the period prior to April 13, 2000, in accordance with 38 C F R § 4.16(b).  Since this remand, the RO re-visited the Veteran's appeal and awarded TDIU effective June 15, 1998 based on schedular eligibility.  For the reasons discussed above, the Board finds that no informal claim for TDIU existed prior to the date the Veteran filed his increased rating claims on June 15, 1998.  As such, extraschedular consideration for a TDIU prior to June 15, 1998-which is the date the Veteran filed his claim and became schedularly eligible for TDIU-is not necessary.  The Board made no specific finding in its November 2014 remand that the Veteran's prior submissions were accepted as informal claims for TDIU, and the Board is not bound by any findings claimed to be implied by its remand for development.  Indeed, a remand is in the nature of a preliminary order and does not constitute a final decision of the Board.  38 C.F.R. § 20.1100(b) (2015).  To the extent the Veteran's attorney has submitted evidence and argument in support of a finding that an extraschedular rating prior to June 15, 1998 should be assigned, such need not be addressed as the Board has found no prior pending claim for TDIU in the record prior to June 15, 1998.  

For the foregoing reasons, the Board finds that an effective date earlier than June 15, 1998 for TDIU is not warranted. 

C. Service Connection - Sleep Apnea

The Veteran asserts that he currently has sleep apnea that is due to obesity.  He contends that he started having weight problems during service, and is now morbidly obese.  He also contends that his service-connected orthopedic disabilities prevent him from exercising, which has caused him to gain weight, and ultimately caused him to develop his sleep apnea disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).
Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The evidence establishes the Veteran currently has sleep apnea.  A November 13, 2007 VA treatment report indicated that the Veteran was diagnosed with sleep apnea during the past year, and that he is morbidly obese.  Both VA and private physicians have identified the Veteran's obesity as a contributor to his sleep apnea disability.  

While the Veteran's sleep apnea has been related to obesity, there is no evidence that the manifested sleep apnea during service.  Upon review of the Veteran's service treatment records, the Veteran never complained of having such disability during service, nor does he contend now that he suffered from sleep apnea during service.  Moreover, no medical examiner has linked the Veteran's current sleep apnea disability to any in-service disease or injury. 

In this connection, the Veteran and his attorney do assert that the Veteran started having weight problems during service.  While this may or may not be true, the evidence fails to demonstrate that the Veteran suffered from any underlying in-service disease manifesting in obesity.  While Dr. R.G. correctly identified in a May 5, 2014 letter that the Veteran was noted on one occasion as having a "weight problem" during service, and was referred on that day to a weight control program [see a September 22, 1976 treatment report], neither the service records nor the Veteran's post-service treatment identify an in-service disease or injury manifesting in obesity.  Notably, in August 1972, the Veteran weighed 197 pounds, and shortly before separation he weight roughly the same, 198  pounds.  See August 31, 1972 and January 1, 1977 Reports of Medical Examination respectively.  His January 1977 examination shows "normal" clinical evaluations of the lungs and chest, heart, vascular system, abdomen and viscera, endocrine system, genitourinary system, neurological systems and psychiatric systems.  Here, we must note that the law requires the existence of a disability (an impairment) and that such disability results from an in-service disease or injury.  The Federal Circuit also address the governing law:  For veterans, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

As the evidence fails to demonstrate in-service incurrence of disease or injury, or a relationship between the Veteran's current sleep apnea disability and any in-service disease or injury, the Veteran's service-connection claim is denied on a direct basis.

Service connection may also be warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).   This new regulation took effect on October 10, 2006, prior to the date the Veteran filed his service-connection claim in October 2008, and is therefore applicable in this case.  In any event, the Board will find below that there is no aggravation.

As noted above, the Veteran currently suffers from sleep apnea and morbid obesity.  The Veteran is currently service-connected for herpes with verruca vulgaris and tinea pedis, lumbar spine degenerative arthritis and strain, right ankle traumatic arthritis, right knee disability, duodenal ulcer, hypertension, and a chin scar.  

The Board notes that the evidence does not show, nor does the Veteran contend that there is any relationship between the Veteran's sleep apnea and his service-connected herpes with verruca vulgaris and tinea pedis, his duodenal ulcer, his hypertension, or his chin scar.

With respect to his service-connected orthopedic disabilities (back, ankle, knee), the Veteran has submitted several medical opinions in support of his assertion that his such disabilities caused or aggravated his sleep apnea by preventing him from exercising, and in turn, making him obese.  In a letter dated September 8, 2008, Dr. R.S.G. highlighted his knee, ankle and back disabilities and indicated that the Veteran is "not now nor in the foreseeable future able to use exercise in a manner that could be used in a well-balanced and effective program to accomplish significant weight loss."  Dr. R.S.G. went on to note that the Veteran's obesity is a contributing cause for his ongoing sleep apnea, and that his "Army injury is now having a direct effect on these ongoing chronic medical conditions."  

In a September 19, 2008 letter, Dr. S.L.R. similarly highlighted the Veteran's service-connected orthopedic disabilities, and indicated that such disabilities make it difficult for the Veteran to do any physical exercise.  Dr. S.L.R. added that the Veteran's inability to exercise is a contributing factor to his obesity, and that obesity and lack of exercise are causes for his sleep apnea.  He concluded that the Veteran's present medical problems are directly related to his service-connected injuries. 

An August 26, 2010 letter from Dr. A.V. noted that the Veteran has moderate to marked limitation for walking, standing, sitting, pulling, pushing and climbing stairs.  He noted that these limitations prevent the Veteran from doing exercises to lose weight.  Dr. A.V. concluded that the Veteran's weight is a serious problem because it significantly impacts his sleep apnea.  

A March 15, 2011 letter from Dr. R.G. noted that the Veteran has limited exercise tolerance, and that his lack of exercise predisposes the Veteran to obesity and therefore to such medical conditions as sleep apnea.  Dr. R.G. wrote a second letter dated May 5, 2014 indicating her opinion that the Veteran's service-connected arthritis of the lumbar spine significantly exacerbates his obesity by limiting his ability to engage in physical activity) and secondarily contributed to the onset of sleep apnea.

Finally, a March 18, 2011 note from Dr. A.E. similarly indicated that the Veteran's obesity and arthralgias are limiting his ability to exercise. 

In contrast to these opinions, a December 2008 VA examiner diagnosed the Veteran with sleep apnea, but found that it was not at least as likely as not that the Veteran's service-connected orthopedic disabilities caused or aggravated the Veteran's sleep apnea.  By way of rationale, the examiner noted that "[t]here is no medical evidence that sleep apnea is caused by or aggravated by degenerative arthritis of [the] lumbar spine, right knee disability, [or] traumatic arthritis of the right ankle.  Rather, she indicated that he Veteran's sleep apnea is secondary to his morbid obesity.  

In February 2010, the same VA examiner supplemented her opinion with an Addendum report.  Pertinently, she indicated the following:

Obesity is a risk factor for sleep apnea.  Lack of exercise due to his service connected disabilities is only a very minor factor in his obesity.  His weight in 1998 was 248 bounds and currently his weight is 303 pounds.  Lack of exercise alone cannot cause this degree of weight gain and obesity.  Dietary factors and other factors like genetic predisposition play a major role.  Even with vigorous exercise alone, a person can lose only a few pounds according to medical evidence.  Hence his [service-connected] disabilities do not have a significant impact in causing obesity.  

See the February 2010 Addendum report of Dr. V.N.

The Board finds the opinion of Dr. V.N., who examined the Veteran in December 2008, and provided the above-referenced Addendum opinion in February 2010, to be the most probative evidence of record addressing the question of whether the Veteran's sleep apnea was caused or aggravated by his service-connected orthopedic disabilities.  Indeed, Dr. V.N. provided a much more thorough clinical rationale for her conclusions, highlighting the Veteran's rate and amount of weight gain, identifying other risk factors that more likely played a role in the Veteran's obesity, and referencing medical literature in support of her findings.  

Moreover, Dr. V.N.'s conclusions are consistent with other medical evidence of record, which shows the Veteran had issues with weight and diet for many years.  See, e.g., a June 19, 1998 VA Nutrition Note (indicating that the Veteran is morbidly obese and will have to adjust food portions more, increasing vegetables and fiber sources after already limiting fast foods, and fried foods); an October 20, 1998 VA Nutrition Note (indicating the Veteran lost 15 pounds in the last four months, after an "improved eating style in general"); an April 11, 2000 VA Primary Care Outpatient Note (indicating that the Veteran has been eating food with salt - sausage, and required counseling regarding the foods he eats); an October 5, 2001 VA Primary Care Outpatient Note (indicating that the Veteran's lipidemia improved with dieting); an October 5, 2001 VA Nutrition Patient Education Note (indicating that the Veteran has irregular eating habits, and is resistant to change in diet); a February 21, 2006 treatment report from Dr. R.S.G. (indicating that the Veteran was encouraged to count calories and use a stationary bike to lose weight); a November 11, 2008 treatment report from Dr. R.S.G. (noting that the Veteran continues to gain weight at 299 pounds, has a large fatty breakfast of sausage and biscuits, uses corn syrup beverages, and required discussion in detail about stopping high calorie count beverages and cutting portions); and a June 25, 2013 VA Primary Care Outpatient Note (indicating that the Veteran declined weight management treatment).  

The opinions submitted by the Veteran are much more conclusory in nature than the opinion of Dr. V.N., and fail to account for the Veteran's long history of diet and nutrition trouble referenced above in assessing the extent to which the Veteran's obesity was caused or aggravated by service-connected orthopedic disabilities.   As Dr. V.N. explained the reasons for her conclusions based on her examination findings, review of the Veteran's weight gain history, and recognition of more likely contributory factors for obesity other than lack of exercise, her opinion is entitled to substantial probative weight and the examination was adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

While the Veteran is competent to state that he exercises less due to pain from his service-connected orthopedic disabilities, the evidence of record preponderates against a finding that the Veteran's service-connected orthopedic disabilities have played a significant role in his obesity, and in turn caused or aggravated his sleep apnea-even if he is prevented from exercising,

As the evidence of record is not in equipoise, the benefit of the doubt rule is not for application.  The benefit sought on appeal is denied.



ORDER

The motion alleging CUE in an October 11, 2000 RO rating decision, as revised in  October 2015, that assigned a 40 percent evaluation for degenerative arthritis and strain of the lumbar spine effective June 15, 1998, is denied.

Entitlement to the assignment of an effective date earlier than June 15, 1998 for the award of TDIU is denied.

Service connection for sleep apnea is denied.


REMAND

The Veteran claims entitlement to SMC based on a need for aid and attendance of another person.  VA last assessed the Veteran's need for aid and attendance approximately five years ago in March 2011.  

The Veteran recently submitted medical evidence suggesting that his service-connected arthritis disabilities of the lumbar spine and knee make it "difficult or impossible" for him to apply his dermatological medications, and that he requires his wife to do this for him.  See a December 4, 2015 letter from Dr. S.L.R.  A VA treatment record dated the same day notes that the Veteran reiterated to his physician that his back and knees are service-connected, and that he needs help at home with taking off and putting on shoes, compression stockings and applying creams to his feet and legs, all of which are currently done by his wife at home.  See a December 4, 2015 VA Podiatry Outpatient Note.  Another letter from Dr. A.V. dated  December 1, 2015 essentially attests to the same.  On remand, the Veteran should be scheduled for an updated examination to assess whether a need for aid and attendance of another exists by reason of his service-connected disabilities. 



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that he is in need of aid and attendance by reason of his service-connected disabilities, utilizing the criteria outlined in 38 C.F.R. § 3.352(a).  The examiner must be afforded access to the Veteran's claims file and copy of this remand, and both should be reviewed.

2.  Readjudicate the Veteran's SMC claim.  If the benefit sought on appeal remains denied then the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


